DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SINCLAIR ROBINSON,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2686

                           [November 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case No. 01-15494CF10C.

   Sinclair Robinson, Pahokee, pro se.

   No appearance required for appelleee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.